Case 2:20-cv-00138-JPH-MJD Document 16 Filed 06/22/20 Page 1 of 6 PageID #: 303




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 TERRY LYNEM,                                         )
                                                      )
                               Petitioner,            )
                                                      )
                          v.                          )        No. 2:20-cv-00138-JPH-MJD
                                                      )
 WARDEN,                                              )
                                                      )
                               Respondent.            )

   ORDER GRANTING MOTION TO DISMISS PETITION FOR A WRIT OF HABEAS
     CORPUS, DENYING MOTIONS TO AMEND PETITION AND TO APPOINT
         COUNSEL, AND DENYING CERTIFICATE OF APPEALABILITY

          Petitioner Terry Lynem was convicted of robbery and related charges in Marion County,

 Indiana, in 2009. Mr. Lynem now seeks a writ of habeas corpus pursuant to 28 U.S.C. § 2254. The

 respondent argues that the petition must be denied because it is time-barred. Dkt. 11. Mr. Lynem

 has responded. Dkt. 13. For the reasons explained in this Order, the respondent's motion to dismiss,

 dkt. [11], is granted, and Mr. Lynem's petition for a writ of habeas corpus is dismissed with

 prejudice. In addition, the Court denies Mr. Lynem's motions to amend his petition, dkt. [9], and

 for the appointment of counsel, dkt. [10], and finds that a certificate of appealability should not

 issue.

                                             I. Background

          After a jury trial, Mr. Lynem was sentenced to 89 years in the Indiana Department of

 Correction. The Indiana Court of Appeals affirmed Mr. Lynem's convictions and sentence on

 December 17, 2009. Lynem v. State, 918 N.E.2d 467 (Ind. Ct. App. 2009). The Indiana Supreme

 Court denied transfer on February 18, 2010. Dkt. 11-2.



                                                  1
Case 2:20-cv-00138-JPH-MJD Document 16 Filed 06/22/20 Page 2 of 6 PageID #: 304




        Mr. Lynem filed his state petition for post-conviction relief on December 10, 2012.

 Dkt. 11-7. The trial court and Indiana Court of Appeals denied relief. Id.; Lynem v. State, 129

 N.E.3d 828 (Ind. Ct. App. 2019). The Indiana Supreme Court denied Mr. Lynem's petition to

 transfer on January 9, 2020. Dkt. 11-7.

        On March 10, 2020, Mr. Lynem filed the instant petition for a writ of habeas corpus seeking

 federal collateral review of his conviction. Dkt. 2.

                                         II. Applicable Law

        A federal court may grant habeas relief only if the petitioner demonstrates that he is in

 custody "in violation of the Constitution or laws . . . of the United States." 28 U.S.C. § 2254(a)

 (1996). In an attempt to "curb delays, to prevent 'retrials' on federal habeas, and to give effect to

 state convictions to the extent possible under law," Congress, as part of Antiterrorism and Effective

 Death Penalty Act ("AEDPA"), revised several statutes governing federal habeas relief. Williams

 v. Taylor, 529 U.S. 362, 404 (2000). "Under 28 U.S.C. § 2244(d)(1)(A), a state prisoner seeking

 federal habeas relief has just one year after his conviction becomes final in state court to file his

 federal petition." Gladney v. Pollard, 799 F.3d 889, 894 (7th Cir. 2015). "The one-year clock is

 stopped, however, during the time the petitioner's 'properly filed' application for state

 postconviction relief 'is pending.'" Day v. McDonough, 547 U.S. 198, 201 (2006) (quoting 28

 U.S.C. § 2244(d)(2)).

                                            III. Discussion

        Mr. Lynem's conviction and sentence became final when the time to seek certiorari in the

 United States Supreme Court expired following his direct appeal. 28 U.S.C. §2244(d)(1)(A).

 Because the Indiana Supreme Court denied his petition for transfer on February 18, 2010, the time

 to seek certiorari expired ninety days later on May 19, 2010. See Rule 13, Rules of the Supreme



                                                   2
Case 2:20-cv-00138-JPH-MJD Document 16 Filed 06/22/20 Page 3 of 6 PageID #: 305




 Court of the United States. His conviction became final on that date. Gonzalez v. Thayer, 565 U.S.

 134, 150 (2012).

        The one-year period of limitation expired on May 19, 2011. Although the limitations period

 is tolled during the time in which the petitioner has pending a "properly filed application for State

 post-conviction or other collateral review," 28 U.S.C. § 2244(d)(2), the limitations period had

 already expired by the time Mr. Lynem filed his state petition for post-conviction relief on

 December 10, 2012.

        Mr. Lynem argues that he hired counsel to pursue a state petition for post-conviction relief

 on March 11, 2010. He produces the state court docket in his direct appeal which shows that

 counsel requested the record and transcript on April 22, 2010. The court granted the motion and

 sent counsel the record and transcript on May 6, 2010. Counsel returned the records to the state

 court on July 28, 2010. Dkt. 13 at 6; dkt. 13-1; dkt. 2-1 at 3-4. This activity by Mr. Lynem's counsel

 did not toll the one-year limitations period because no 'properly filed' application for state

 postconviction relief was pending at that time. See Day, 547 U.S. at 201 (quoting 28 U.S.C.

 § 2244(d)(2)).

        These facts do not entitle Mr. Lynem to equitable tolling either. "[A] petitioner is entitled

 to equitable tolling only if he shows (1) that he has been pursuing his rights diligently, and (2) that

 some extraordinary circumstance stood in his way and prevented timely filing." Holland v.

 Florida, 560 U.S. 631, 649 (2010). These two "elements" are distinct. Menominee Indian Tribe of

 Wis. v. United States, 136 S. Ct. 750, 756 (2016). The diligence element "covers those affairs

 within the litigant's control; the extraordinary-circumstances prong, by contrast, is meant to cover

 matters outside its control." Id. It is the petitioner's "burden to establish both [elements]." Socha v.

 Boughton, 763 F.3d 674, 683 (7th Cir. 2015).



                                                    3
Case 2:20-cv-00138-JPH-MJD Document 16 Filed 06/22/20 Page 4 of 6 PageID #: 306




         The state appellate court released the requested records in approximately two weeks. The

 records were released to Mr. Lynem's counsel before Mr. Lynem's conviction was even final. His

 incorrect belief that his counsel's efforts to secure the record tolled his limitations period does not

 entitle him to equitable tolling. "[I]t is established that prisoners' shortcomings of knowledge about

 the AEDPA or the law of criminal procedure in general do not support tolling." Davis v.

 Humphreys, 747 F.3d 497, 500 (7th Cir. 2014). Mr. Lynem has not shown that he pursued his

 rights diligently or that any extraordinary circumstance stood in his way of filing a timely federal

 habeas petition.

                            IV. Conclusion and Other Pending Motions

         Mr. Lynem has not shown the existence of circumstances permitting him to overcome the

 expiration of the one-year time limitation, and hence is not entitled to the relief he seeks. The

 respondent's motion to dismiss, dkt. [11], is therefore granted and the petition for a writ of habeas

 corpus is dismissed with prejudice. Pavlovsky v. VanNatta, 431 F.3d 1063, 1064 (7th Cir. 2005)

 ("[t]he dismissal of a suit as untimely is a dismissal on the merits, and so should ordinarily be made

 with prejudice").

         Judgment consistent with this Order shall now issue.

         Because the Court has determined that Mr. Lynem's petition is time-barred, his motion to

 amend his petition, dkt. [9], is denied. Furthermore, his motion for the appointment of counsel,

 dkt. [10], is denied. It is not in the interests of justice to appoint counsel in this case because the

 petition is clearly time-barred. See 18 U.S.C. § 3006A(a)(2)(B) ("Whenever . . . the court

 determines that the interests of justice so require, representation may be provided for any

 financially eligible person who . . . is seeking relief under section 2241, 2254, or 2255 of title 28.");

 see also Winsett v. Washington, 130 F.3d 269, 281 (7th Cir. 1997). Although the petitioner ably



                                                    4
Case 2:20-cv-00138-JPH-MJD Document 16 Filed 06/22/20 Page 5 of 6 PageID #: 307




 advanced his arguments for equitable tolling, they did not entitle him to relief. The appointment

 of counsel would not alter the fact that the petition is time-barred.

                                   V. Certificate of Appealability

        "A state prisoner whose petition for a writ of habeas corpus is denied by a federal district

 court does not enjoy an absolute right to appeal." Buck v. Davis, 137 S. Ct. 759, 773 (2017).

 Instead, a state prisoner must first obtain a certificate of appealability. See 28 U.S.C. § 2253(c)(1).

 "A certificate of appealability may issue . . . only if the applicant has made a substantial showing

 of the denial of a constitutional right.'" 28 U.S.C. § 2253(c)(2). In deciding whether a certificate

 of appealability should issue, "the only question is whether the applicant has shown that jurists of

 reason could disagree with the district court's resolution of his constitutional claims or that jurists

 could conclude the issues presented are adequate to deserve encouragement to proceed further."

 Buck, 137 S. Ct. at 773 (citation and quotation marks omitted). Where a claim is resolved on

 procedural grounds (such as default), a certificate of appealability should issue only if reasonable

 jurists could disagree about the merits of the underlying constitutional claim and about whether

 the procedural ruling was correct. Flores-Ramirez v. Foster, 811 F.3d 861, 865 (7th Cir. 2016)

 (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

        Rule 11(a) of the Rules Governing Section 2254 Proceedings in the United States District

 Courts requires the district court to "issue or deny a certificate of appealability when it enters a

 final order adverse to the applicant." Mr. Lynem's petition was filed beyond the expiration of the

 one-year statutory limitations period and he has not demonstrated that he is entitled to equitable

 tolling. Jurists of reason would not disagree with this Court's resolution of this claim and nothing

 about the claim deserves encouragement to proceed further.

        The Court therefore denies a certificate of appealability.



                                                   5
Case 2:20-cv-00138-JPH-MJD Document 16 Filed 06/22/20 Page 6 of 6 PageID #: 308




 SO ORDERED.

Date: 6/22/2020




 Distribution:

 TERRY LYNEM
 167791
 WABASH VALLEY - CF
 WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
 Electronic Service Participant – Court Only

 Caroline Templeton
 INDIANA ATTORNEY GENERAL
 caroline.templeton@atg.in.gov




                                       6
